Title: From John Adams to Bernard Hubley, Jr., 30 November 1802
From: Adams, John
To: Hubley, Bernard, Jr.



Sir
Quincy 30 Nove 1802

I have received our favor of 30 October & return the subscription paper for Hubly’s journal with my name to it. The journals of officers who served with reputation in the revolutionary war must be valuable and authentic original documents for history. I rejoice in the prosperity of your family and pray for blessings on your promising and deserving children—As to the dedication you may do as you please
I am Sir with due esteem your most obedient & hum Ser
